Citation Nr: 0843403	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-17 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1963 to 
October 1965.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for Type II diabetes mellitus on a presumptive 
basis and assigned an initial 20 percent rating, effective 
October 31, 2002.  Thereafter, the veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected diabetes mellitus disability.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the veteran filed a claim for service 
connection for neuropathy in June 2005.  A rating decision 
dated in August 2005 continued the previously assigned 20 
percent rating for diabetes mellitus that now included mild 
peripheral neuropathy of the upper and lower extremities.  
The decision explained that peripheral neuropathy was not 
rated separately because the disability was not severe enough 
to warrant a separate compensable evaluation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus has been 
controlled with insulin and a restricted diet.  There is no 
medical evidence of restrictions on his activities, any 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalization, or any separate compensable complications of 
diabetes.

3.  Although notified at the address of record, the veteran 
did not report for a scheduled VA medical examination in 
January 2008.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for diabetes mellitus was received in October 
2003.  In correspondence dated in November 2003 and June 
2005, he was notified by the RO of the provisions of the VCAA 
as they pertain to the issues of service connection.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  The 
veteran appealed the assignment of the initial evaluation for 
this benefit.  In an August 2005 rating decision, the RO 
continued the 20 percent rating for the veteran's service-
connected diabetes mellitus, that included consideration of 
peripheral neuropathy, which was found to be too mild to be 
rated separately.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in October 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in October 
2008.

The claim for a higher initial evaluation for diabetes 
mellitus with mild peripheral neuropathy is a downstream 
issue from the grant of service connection.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement 
to the benefit claimed cannot be established."  73 Fed. Reg. 
23, 353-23, 356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records and private treatment 
records pertaining to his service-connected disability have 
been obtained and associated with his claims file.  He has 
also been provided with multiple VA medical examinations to 
assess the current state of his service-connected diabetes 
mellitus disability, including an examination for which he 
did not appear.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the following action shall be 
taken:  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2008)

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

Factual Background and Analysis

After a review of the evidence, the Board finds that the data 
does not support the assignment of an initial rating in 
excess of 20 percent for the veteran's diabetes mellitus 
disability.

Private treatment records from J. K., M. D., dated from April 
2001 to November 2003 indicate that the veteran has a history 
of diabetes at least from April 2001 and is treated with a 
split-dose insulin regimen.

In a VA diabetes mellitus examination report dated in January 
2004, the veteran denied any history of diabetic retinopathy 
and reported a 20-year history of hypertension.  He denied 
following any special diet, but indicated that he controlled 
his diabetes with insulin.

In a VA diabetes mellitus examination report dated in March 
2005, the veteran expressed concern about swelling of his 
legs.  He reported that he was now on a restricted diet and 
that he continued to control his diabetes with insulin.  The 
examiner reported that there was no evidence of diabetic 
complications, to include diabetic retinopathy, diabetic 
nephropathy, diabetic target organ damage, or history of 
coronary artery disease.  However, the examiner added that 
the veteran had hypertension secondary to diabetic 
nephropathy.  In a May 2005 addendum, the examiner clarified 
the discrepancy in his report, explaining that the finding of 
essential hypertension secondary to diabetic nephropathy was 
reported in error.  The examiner corrected his finding to 
include essential hypertension, but no diabetic nephropathy.  

In a VA peripheral neuropathy examination report dated in 
July 2005, the veteran complained of swelling in his legs and 
feet.  The neurologist noted that he was evaluated one year 
earlier and was told that his circulation was adequate.  
Following a physical examination, the neurologist listed an 
impression of mild peripheral neuropathy secondary to 
diabetes.

In January and June 2006, the veteran cancelled scheduled 
personal hearings with RO personnel and failed to appear for 
a rescheduled personal hearing in October 2007.

The veteran failed to appear for a scheduled VA examination 
in January 2008 to evaluate his service-connected diabetes 
mellitus disability.

In this case, the objective medical evidence shows that the 
veteran's service-connected diabetes mellitus requires 
insulin and some restrictions in his diet.  However, the 
competent medical evidence of record does not reflect that 
the veteran's diabetes mellitus requires "regulation of 
activities", defined in Diagnostic Code 7913 as "avoidance 
of strenuous occupational and recreational activities".  The 
Board points out that the requirement that diabetes mellitus 
necessitates regulation of activities is a primary factor 
distinguishing ratings greater than the 20 percent evaluation 
under Diagnostic Code 7913.  The Board also notes that there 
is no evidence that the veteran has had those factors that 
are criteria for a rating higher than 40 percent (episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations for diabetic care, visits at least twice 
monthly to a diabetic care provider, etc.).  As the criteria 
for the next higher rating (40 percent) for diabetes mellitus 
have not been met, it logically follows that criteria for an 
even higher rating (60 or 100 percent) likewise have not been 
met.

In addition, the evidence of record does not support the 
assignment of a separate compensable rating for a condition 
related to the veteran's diabetes as there is no evidence 
that any such complication exists.  See 38 C.F.R. § 4.229, 
Diagnostic Code 7913, Note (1) (2008).  The VA examination 
report dated in July 2005 confirmed that the veteran had 
peripheral neuropathy; however, it was characterized as mild.

The Board acknowledges the veteran and his representative's 
contentions that his diabetes mellitus is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the veteran, without good cause failed to appear for 
a VA medical examination scheduled in January 2008 to 
determine whether an increased rating was merited.  Pursuant 
to the regulations, the claim must be denied.  38 C.F.R. 
§ 3.655. 

For all the foregoing reasons, the veteran's claim for 
entitlement to initial rating in excess of 20 percent for 
diabetes mellitus must be denied.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


